Citation Nr: 0200311	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-07 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the knees.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from April 1942 to 
October 1945, and from March 1947 to April 1948.

This appeal arises from a December 1999 decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the appellant's claim for entitlement to service connection 
for arthritis of the knees.


FINDINGS OF FACT

1.  The appellant served on active duty from April 1942 to 
October 1945, and from March 1947 to April 1948.

2.  The appellant's arthritis of the knees began many years 
after his active service ended and is not the result of a 
disease or injury he had in service.


CONCLUSION OF LAW

Degenerative arthritis of the knees was not incurred in or 
aggravated during service, and and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 1991); §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, by virtue of 
the Statement of the Case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate his claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant and, in fact, it appears that all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  The 
appellant reported in his substantive appeal that the only 
treatment he had received had been at the VA.  A VA 
examination was conducted in May 2000 with an addendum 
supplied in March 2001, and copies of the reports associated 
with the file.  In these circumstances, there is no 
reasonable possibility that further assistance to the 
appellant would aid in substantiating the claim.  Thus, 
although the RO has not reviewed the claim under the Veterans 
Claims Assistance Act of 2000, Pub. L. 106-475 (to be 
codified at 38 U.S.C. § 5103A), a remand for further 
development would serve no useful purpose.

The appellant is seeking service connection for degenerative 
arthritis of his knees.  Under pertinent law and VA 
regulations, service connection may be granted if this 
disability was incurred or aggravated during service, or if 
arthritis manifested to a compensable degree within one year 
thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  It is not necessary 
to have a diagnosis of a particular disability during service, 
but it is necessary to have manifestations sufficient to 
establish that a disability was present.  38 C.F.R. § 3.303(d) 
(2001).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disability, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(2001).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

When all of the relevant evidence is assembled, it is 
necessary to determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event, or whether a fair preponderance of the evidence 
is against the claim, in which event the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Service medical records are completely devoid of any 
complaints or findings referable to arthritis.  No 
musculoskeletal defects were noted at the time of his October 
1945 military separation examination for his first period of 
service.  He was medically separated from his second period 
of service due to a peptic ulcer of the duodenum.  No 
findings referable to arthritis of the knees were indicated.

VA outpatient treatment records are negative for any 
complaints or findings referable to the appellant's knees.   

A VA hospitalization report for a period of admission in July 
1999 noted that, regarding his musculoskeletal system, the 
appellant claimed to have some arthritis in his fingers.  
Again, no complaints or findings referable to his knees were 
indicated.

A VA examination was conducted in May 2000.  The appellant 
reported that he had "some" knee pain.  He claimed that his 
knees "mostly" bothered him when he knelt in his garden to 
plant.  Otherwise, he had no specific complaints other than 
loud "popping."  Examination of his right knee revealed 
loud crepitus with range of motion from 0 to 135 degrees and 
pain at the extremes of flexion.  There was no lateral 
instability.  Lachman's and McMurray's signs were negative.  
Evaluation of his left knee revealed no swelling, or 
tenderness.  Range of motion was from 0 to 135 degrees 
without lateral instability.  Lachman's and McMurray's signs 
were negative.  There was loud crepitus.  X-rays revealed 
extensive degenerative arthritis bilaterally.  Specifically, 
there was marked degenerative arthritis of the patellofemoral 
joints bilaterally with milder degenerative arthritis of the 
knee joints as well.  An old fracture of the proximal right 
fibula was also noted.  The examiner diagnosed degenerative 
arthritis.  

A March 2001 addendum regarding the etiology of the 
appellant's arthritis of the knees was submitted.  After 
again reviewing the appellant's claims folder, the examiner 
reported that there were no service medical records 
indicating that the appellant had knee injuries or was 
treated for knee pain while in the military.  He noted that 
the appellant did have cold exposure which could have 
affected his dependent appendages because of their 
vulnerabilities to vascular compromise during periods of 
exposure to extreme cold.  However, it was "unlikely that 
the degenerative arthritis of the bilateral knees is related 
to military service.  It is most likely that [the 
appellant's] bilateral knee degenerative arthritis is due to 
the usual aging process."

As reported above, service medical records are negative for 
any complaints or findings referable to the appellant's 
knees.  Arthritis of the knees is first indicated in the 
medical record in May 2000, more than 42 years after the 
appellant's military separation.  The VA examiner 
specifically determined that it was "unlikely" that the 
appellant's degenerative arthritis of the knees was related 
to his military service, particularly to any cold exposure 
during service.  

The only evidence contained in the claims file which would 
tend to establish that the appellant's arthritis of the knees 
is related to cold exposure during service is the appellant's 
own contentions, as set forth in various correspondence 
received by VA.  However, as the appellant has not been shown 
to be a medical expert, he is not qualified to express an 
authoritative and probative opinion regarding any medical 
causation.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet.App. 134, 137 (1994), the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  See 
also Heuer v. Brown, 7 Vet.App. 379, 384 (1995), citing 
Grottveit, in which the Court held that a veteran does not 
meet his or her burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions.

For these reasons, the evidence is not so evenly balanced as 
to require application of the benefit of the doubt in favor 
of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  A preponderance of the evidence of record is against 
entitlement to service connection for degenerative arthritis 
of the knees.


ORDER

Entitlement to service connection for degenerative arthritis 
of the knees is denied.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 


